DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5-17, 19, 21-35, 37-57, and 59-79 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36 and 56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirements as set forth in the Office action mailed on 9 June 2020 and 29 June 2021 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Additionally, the election of species requirement for claims 32, 55, and 78 set forth in the Office action filed 29 June 2021 is hereby withdrawn since the allowable subject matter encompasses all of the indicated species.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, David Cleveland, on 21 April 2022.
This application has been amended as follows:

	Please amend the claims as follows:

In claims 2, 36, and 57 replace the phrase “two or more emulsion polymerized stages” with the phrase “two or more emulsion polymerized ethylenically unsaturated monomer stages”.

In claims 3, 36, and 58 replace the phrase “of a metal food or beverage can” in line 3 with the phrase “of an aluminum or steel two-piece drawn and ironed food or beverage can”.

Replace claim 13 with the following: The article of claim 34, wherein at least 50 wt. % of the (meth)acrylates present in the monomers used to form one or more of the emulsion polymerized stages are methacrylates.

In claim 52 replace the phrase “the container” in line 1 with the phrase “the food or beverage can”.

End of Examiner’s amendment

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 2, 3, 5-13, 15-17, 19, 21-79 are allowed over the prior art. The closest applied prior art of record is Gibanel et al., WO 2015/002961.  The closest applied prior art of record does not reasonably teach or suggest a two-piece drawn and ironed steel or aluminum food/beverage can comprising an interior coating formed from an aqueous composition comprising two or more emulsion polymerized stages having the claimed Tg difference in the claimed amounts or a gradient Tg as claimed. The closest applied prior art of record also does not teach or suggest a coating having the claimed global extraction property and metal exposure property.  The closest applied prior art of record also does not teach or suggest an aluminum or steel food or beverage can the interior of which is coated with a coating comprising a β-hydroxyalkylamide crosslinker.  As such, the instantly pending claims are both novel and nonobvious over the closest applied prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782